Dreyfus Short Duration Bond Fund (the “Registrant”) Item 77D: Policies with respect to securities investments: Effective November 15, 2013, the following changes occurred in the investment policy of the Registrant: Exhibit (a): The Registrant invests at least 80% of its net assets in fix-income securities, principally investing in bonds rated investment grade (i.e. Baa/BBB or higher) at the time of purchase or if unrated, deemed of comparable quality by the Registrant’s advisor. The Registrant can invest up to 5% of its net assets in below investment grade securities. - Registrant no longer has a 35% limitation on investing in mortgage-related securities. As of November 15, 2013, the Fund also is permitted to invest in: -Corporate Bonds -Municipal Bonds -Bonds of foreign governments and companies (limited to up to 30% of the Fund’s assets in the aggregate, up to 5% in non-U.S. dollar-denominated bonds and up to 5% in emerging market bonds) -Asset-backed securities -Inflation-indexed securities -Zero-coupon, pay-in-kind and step-up securities Exhibit (g): Effective November 15, 2013 the following changes occurred in the investment policy of the Registrant: - The Registrant has an effective duration of 1 year or less. - The Registrant’s benchmark is the BofA Merrill Lynch 1-Year U.S. Treasury Note Index.
